DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 22-31 and 36-39 are pending in this application and were examined on their merits.

The rejection of Claims 22-31 and 36-39 under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Billot et al. (2011) in view of Awan et al. (2010) and Ahern (1995), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 10/11/2022

Response to Arguments

Applicant’s arguments, see Remarks, filed 10/11/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-31 and 36-39 are rejected under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Billot et al. (2011), of record, in view of Zeldis (US 2012/0135042 A1), Muller et al. (US 2012/0232100 A1) and Ahern (1995), of record.

Billot et al. teaches agents (antibodies) for determining the protein level of IKZF-3
(Aiolos) in blood (subject sample with the blood cancer Chronic Lymphocytic Leukemia (CLL) and wherein Aiolos is overexpressed in subjects with CLL as compared to control (Pg. 1921, Fig. 1C), and reading on Claims 22 and 39.

With regard to Claims 27 and 29, Billot et al. teaches that the blood cancer is
chronic lymphatic leukemia (CLL), (Pg. 1921, Fig. 1C).

With regard to the limitation of Claims 22 and 39, that the composition is a “kit” comprising an agent for determining the protein level of IKZF-3, the prior art teaches an embodiment of an agent for determining the protein level of IKZF-3 and thus meets the limitation of being a “kit”, as claimed.
Billot et al. does not teach wherein the “kit” further includes a compound selected from pomalidomide, 3-(5-amino-2-methyl-4-0xo-4H-quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindolin-2-yl) piperidine-2,6-dione, or a pharmaceutically acceptable salt thereof, and a tool for administering the compound, as required by Claims 22 and 39;
wherein the kit comprises a first and third tool for obtaining the sample from the subject, as required by Claim 39;
wherein the kit comprises a second agent for determining the protein level of IKZF1 and/or IKZF3 in a sample, as required by Claim 39;
wherein the kit comprises a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample from a subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 and that a decrease in the subject sample as compared to the reference level is indicative of the efficacy of the compound in treating the disease or disorder, as required by Claim 22;
or wherein the kit comprises a manual comprising instructions to compare the
protein level of IKZF1 and/or IKZF3 in the first sample with the protein level of IKZF 1
and/or IKZF3 in the second sample and that a decreased protein level of IKZF1 and/or
IKZF3 in the second sample as compared to the protein level of IKZF1 and/or IKZF3 in
the first sample is indicative of the efficacy of the compound in treating the disease or
disorder, as required by Claim 39.



Zeldis teaches the use of pomalidomide as a therapeutic in the treatment of CLL (Pg. 1, Abstract), wherein the compounds are administered under various regimens and dosages (Pg. 12, Paragraph [0137]).

Muller et al. teaches a method of treating a cancer comprising administering a solid form of 3-(5-amino-2-methyl-4-0xo-4H-quinazolin-3-yl)-piperidine-2,6-dione (Pg. 28, Claim 1 and Pg. 30, Claim 63), and wherein the cancer may be CLL (Pg. 11, Paragraph [0138]).

Ahern teaches that premade reagents and kits are convenient, save time,
provide all of the necessary reagents for a particular research application and even
provide detailed instructions to follow (Pg. 4, Lines 6-9).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the “kit” of Billot et al. of agents (antibodies) for determining
the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic
Leukemia (CLL) to include pomalidomide or 3-(5-amino-2-methyl-4-0xo-4H-quinazolin-3-yl)-piperidine-2,6-dione because Zeldis teaches that pomalidomide is a known therapeutic agent for CLL and Muller et al. teaches that 3-(5-amino-2-methyl-4-0xo-4H-quinazolin-3-yl)-piperidine-2,6-dione is a suitable therapeutic for CLL.


It would have been further obvious to those of ordinary skill in the art at the time of the instant invention to include a tool (such as one or more needles, the same needle being capable of obtaining multiple samples or multiple disposable needles for obtaining multiple single samples) for obtaining blood sample from the subject and a tool (such as a needle) for administering the compound(s) in order to have the means for obtaining the sample and treating the subject close at hand.  Those of ordinary skill in the art at the time of the invention would have also recognized that needles are “suitable” means of obtaining samples from biopsies of tissue or organ (such as fine needle aspiration). 
Those of ordinary skill in the art at the time of the instant invention would have been motivated to compile the compound(s) and tool(s) for administering compound and obtaining samples into the “kit” of Billot et al. of agents (anti-IKZF-3 antibodies, reading on a first and second agent as the claims do not require two distinct agents) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) because all of the means for:  obtaining samples for analysis from subjects with CLL, measuring biomarker levels of CLL, and treating CLL would all be close at hand and ready for use.  There would have been a reasonable expectation of success in making this modification because the use of “kits” in the medical and scientific arts is routine and well known in the art, see Ahern above.  The prior art also individually recognizes the detection of Aiolos protein levels in blood samples from subjects with CLL and that CLL may be treated with pomalidomide.
Further, the samples must be obtained with some tool (such as a needle or needles) and the treatment must be administered by some tool/means, such as by hand in the case of an oral tablet or by needle in the case of injection.
With regard to Claim 24, that the first tool is “suitable” for obtaining the sample from a tumor biopsy, node biopsy or bone marrow, spleen, liver, brain or breast biopsy, a needle as suggested above would meet the claim limitations.

With regard to the limitations of Claims 22, 25, 26 and 39 respectively, the only
difference between the claimed invention and that of the cited prior art are “a manual
comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample
from a subject subsequent to compound administration to a reference protein level of
IKZF1 and/or IKZF3 and that a change in the subject sample as compared to the
reference level is indicative of the efficacy of the compound in treating the disease or
disorder’, “instructions to compare the protein level of IKZF1 and/or IKZF3 in the subject
sample to a reference protein level of IKZF1 and/or IKZF3’, “instructions for providing
a reference protein level of IKZF-1 and/or IKZF-3” and “a manual comprising
instructions to compare the protein level of IKZF1 and/or IKZF99 in the first sample with
the protein level of IKZF1 and/or IKZF3 in the second sample and that a lower protein
level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of
IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound
in treating the disease or disorder’.  The MPEP at 2111.05 and 2111/05 I, B. states:
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. 
If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

In this instance, the limitations are directed to printed matter (instructions
functionally related to the associated physical kit/substrate) and no new or unobvious
structural or functional relationship exists between the printed matter and kit/substrate
(control or reference levels are routine and conventional in the medical arts) and
because the kit in question is a collection of items made obvious by the prior art for the
reasons stated above and not to a method.  The kit could still be used in accordance
with the teachings of the prior art.  With regard to the analysis in Ngai above, the
claimed instructions are not even instructions for the use of the kit and the compounds
within but are directed to the interpretation of results determined after compound
administration.  Therefore, the instructions are not given patentable weight.

With regard to Claims 22 & 39, 26, 28, 31 and 36-38, respectively; “of assessing the efficacy of a compound in treating a disease or disorder in a subject”, and in the Claim body, “wherein the sample has been treated with the compound: wherein the disease or disorder is a blood cancer or an inflammatory disease selected from the
group consisting of: systemic lupus erythematosus, Sjogren syndrome and systemic
sclerosis;
wherein the compound is pomalidomide, 3-(5-amino-2-methyl-4-oxo-4H- quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1- oxoisoindolin-2-yl) piperidine-2,6-dione, or a pharmaceutically acceptable salt thereof;
“(i) the reference protein level is prepared by using a reference sample obtained from a healthy subject not having the disease or disorder, and wherein the reference sample is from the same source as the sample from the subject; or
(ii) the reference protein level is prepared by using a reference sample from the subject prior to administration of the compound, wherein the reference sample is from the same source as the sample, and wherein a decrease in the level of IKZF1 and/or IKZF3 in the subject sample as compared to the reference protein level is indicative of the efficacy of the compound in treating the disease or disorder”;
“wherein the blood cancer is multiple myeloma’,
“wherein the blood cancer is non-Hodgkin's Lymphoma’,
“wherein the blood cancer is mantle cell lymphoma’,
“wherein the disease or disorder is systemic lupus erythematosus’:
“wherein the disease or disorder is Sjogren syndrome’) and “wherein the disease
or disorder is systemic sclerosis’, are preamble or claimed statements of intended use and/or recitations of the manner in which the kit comprising the agent for determining the protein level of IKZF-3 is intended to be employed, which do not result in a structural
difference between the claimed invention and that of the prior art.  



The MPEP at 2115, 2111 and 2114, Il respectively states:
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/25/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653